                                          Case 3:20-cv-01736-EMC Document 15 Filed 11/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BILLY JOE ANDERSON,                                 Case No. 20-cv-01736-EMC
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9              v.

                                  10     PHIL WILCOX,
                                  11                    Defendant.

                                  12          On July 15, 2020, mail was sent from the Court to Plaintiff at the address he provided to
Northern District of California
 United States District Court




                                  13   the Court and was returned undelivered on August 5, 2020, bearing a stamp that read in part
                                  14   “return to sender” and had a handwritten notation “NIC,” which is often used to indicate “not in
                                  15   custody.” Docket No. 10-1. Plaintiff has not provided any address other than the address to
                                  16   which the undeliverable mail was sent. More than sixty days have passed since the mail was
                                  17   returned to the Court undelivered. Plaintiff has failed to comply with Local Rule 3-11(a) which
                                  18   requires a party proceeding pro se to “promptly file with the Court and serve upon all opposing
                                  19   parties a Notice of Change of Address specifying the new address” when his address changes.
                                  20   Local Rule 3-11(b) allows the Court to dismiss a complaint without prejudice when mail directed
                                  21   to a pro se party is returned as not deliverable and the pro se party fails to send written notice of
                                  22   his current address within sixty days of the return of the undelivered mail. This action is
                                  23   DISMISSED without prejudice because Plaintiff failed to keep the Court informed of his address
                                  24   in compliance with Local Rule 3-11(a).
                                  25          IT IS SO ORDERED.
                                  26   Dated: November 13, 2020
                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
